        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    ROC NATION LLC,

                                       Plaintiff,                       19 Civ. 554 (PAE)

                        v.                                            OPINION & ORDER

    HCC INTERNATIONAL INSURANCE
    COMPANY, PLC,

                                       Defendant.



PAUL A. ENGELMAYER, District Judge:

        Plaintiff Roc Nation LLC (“Roc Nation”) brings this action against defendant HCC

International Insurance Company, PLC (“HCC”), 1 seeking relief for an insurance dispute. Roc

Nation purchased two insurance policies from HCC to insure the life of Jordan Feldstein, the

founder of Career Artist Management LLC (“CAM”) and close friend of Adam Levine, the lead

vocalist of the band Maroon 5. After Feldstein’s death, Roc Nation submitted a claim to HCC,

which HCC denied. Roc Nation later filed this lawsuit, alleging breach of contract and breach of

the implied covenant of good faith and fair dealing, and seeking declaratory relief. See Dkt. 18

(First Amended Complaint). Broadly, Roc Nation alleges that HCC made misrepresentations

about its insurance policy, improperly denied Roc Nation’s claims, and maintains a practice of

delaying investigations and denying the claims of similarly situated policy holders in bad faith.

HCC counterclaims, seeking a declaratory judgment that, inter alia, Roc Nation failed to




1
 The proper legal entity for defendant is Houston Casualty Company, which was improperly
pled as HCC International Insurance Company, PLC. See, e.g., Dkt. 111 at 1.
        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 2 of 16



cooperate in HCC’s investigation of the insurance claim and HCC’s denial of coverage was

appropriate. See Dkt. 20 (answer and counterclaim).

       Since July 16, 2019, the parties have been engaged in discovery, see Dkt. 39 (initial case

management plan), and the regrettably persistent inability of counsel to resolve discovery

disputes collegially has resulted in an uncommon volume of such disputes being brought to the

Court, see, e.g., Dkts. 53, 56–58, 64 (parties’ letters raising discovery disputes and Court’s order

resolving those disputes). Before the Court is the latest such dispute. On March 30, 2020, Roc

Nation requested that the Court compel HCC to produce documents, which HCC claims are

privileged. Dkts. 100 (under-seal letter from Roc Nation) (“RN Letter”), 101 (redacted letter

from Roc Nation). On April 2, 2020, HCC filed its response, Dkt. 106 (“HCC Response”), along

with an under-seal exhibit, Dkt. 107.

       In particular, Roc Nation seeks the production of communications between HCC and its

attorneys from the law firm of Vogrin Frimet that occurred mostly before HCC’s denial of Roc

Nation’s claim. See RN Letter at 1–2; see also id. at 4 (Appendix A and Appendix C). Roc

Nation contends that these documents are not privileged because Vogrin Frimet attorneys were

acting as claims investigators, see id. at 1–2, while HCC asserts that these attorneys were

providing legal advice and not investigating Roc Nation’s claim, see HCC Response at 1. On

April 8, 2020, the Court, constrained by the parties’ factual disagreements, ordered HCC to

produce the contested documents ex parte for in camera review to resolve the dispute. Dkt. 110

at 2–3. For the following reasons, the Court, having reviewed these documents, sustains HCC’s

claim of privilege as to most contested documents, but orders HCC to produce, or produce in

less-redacted form, other documents.




                                                 2
        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 3 of 16



I.     Applicable Legal Principles

       The parties’ present dispute involves the intersection of privilege law with an insurance

claims investigation undertaken by counsel. As to various documents, HCC invokes either the

attorney-client privilege, the work product doctrine, or both. The Court’s assessment begins by

reviewing these doctrines, in general and as presented in the context of disputed coverage claims.

       A.      Attorney-Client Privilege

       New York law governs the applicability of the attorney-client privilege in this diversity

case. 2 See 105 St. Assocs. v. Greenwich Ins. Co., No. 05 Civ. 9938 (VM) (DF),

2006 WL 3230292, at *3 (S.D.N.Y. Nov. 7, 2006); Weber v. Paduano, No. 02 Civ. 3392 (GEL),

2003 WL 161340, at *10 (S.D.N.Y. Jan. 22, 2003). Under New York law, the attorney-client

privilege requires “the existence of an attorney-client relationship, a communication made within

the context of that relationship for the purpose of obtaining legal advice, and the intended and

actual confidentiality of that communication.” Safeco Ins. Co. of Am. v. M.E.S., Inc.,

289 F.R.D. 41, 46 (E.D.N.Y. 2011) (citation omitted). It is “limited to communications—not

underlying facts.” Spectrum Sys. Int’l Corp. v. Chem. Bank, 78 N.Y.2d 371, 377 (1991). The

privilege does not depend on the prospect of litigation, but instead, “turns on whether the

communication, viewed in its full content and context, is of a legal character.” 105 St. Assocs.,

2006 WL 3230292, at *3; see also Spectrum, 78 N.Y.2d at 380 (“[T]he attorney-client privilege

is not tied to the contemplation of litigation.”). And, “[t]he inclusion of nonprivileged

information ‘in an otherwise privileged lawyer’s communication to its client––while influencing



2
 The parties treat New York law as governing this dispute. See, e.g., RN Letter at 2 (citing and
discussing New York law); HCC Response at 1 (same). The Court will do the same. See
Krumme v. WestPoint Stevens Inc., 238 F.3d 133, 138 (2d Cir. 2000) (“The parties’ briefs
assume that New York law controls, and such implied consent . . . is sufficient to establish
choice of law.” (internal quotation marks and citation omitted)).
                                                 3
        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 4 of 16



whether the document would be protected in whole or only in part—does not destroy the

immunity.’” 105 St. Assocs., 2006 WL 3230292, at *3 (quoting Spectrum, 78 N.Y.2d at 378).

        However, “[u]nder New York law, an insurance company’s claim handling activities are

generally subject to discovery even if they were performed by an attorney.” In re Residential

Capital, LLC, 575 B.R. 29, 35 (S.D.N.Y. 2017); see also Nat’l Union Fire Ins. Co. of Pittsburgh

v. TransCanada Energy USA, Inc., 990 N.Y.S.2d 510, 511–12 (1st Dep’t 2014); Melworm v.

Encompass Indem. Co., 977 N.Y.S.2d 321, 323 (2d Dep’t 2013); Brooklyn Union Gas Co. v. Am.

Home Assurance Co., 803 N.Y.S.2d 532, 534 (1st Dep’t 2005). The key question is whether the

attorney is predominantly investigating an insurance claim or providing legal advice. 3 See State

Farm Mut. Auto. Ins. Co. v. 21st Century Pharmacy, Inc., No. 17 Civ. 5845 (MKB) (VMS),

2020 WL 729775, at *3 (E.D.N.Y. Feb. 12, 2020) (“The critical inquiry is whether the

communication was . . . primarily a report[] of an investigation of [a] claim and therefore

discoverable or primarily or predominantly of a legal character and therefore protected by the

attorney-client privilege.” (alteration in original) (citation omitted)); 105 St. Assocs.,

2006 WL 3230292, at *3 (“Although ‘[i]n the context of insurance litigation, attorney-client

communications have been denied protection when it appears the attorney is merely investigating

a claim on a policy,’ . . . when such communications relate to legal advice, they do not lose the




3
  Compare Nat’l Union Fire Ins. Co., 990 N.Y.S.2d at 511–12 (attorney-client privilege did not
apply because insurance companies retained counsel for opinion on claims coverage and counsel
“were primarily engaged in claims handling”); Brooklyn Union Gas Co., 803 N.Y.S.2d at 534
(attorney-client privilege did not apply where “attorneys were acting as claims investigators, not
attorneys” and provided “no legal advice” and “no legal recommendations”), with Congregation
BNEI Luzer, Inc. v. Md. Cas. Co., No. 04 Civ. 2353 (BSJ) (DFE), 2004 WL 2609570, at *1
(S.D.N.Y. Nov. 17, 2004) (attorney-client privilege applied when attorneys—hired while
insurance company was investigating claim and “long before [it] contemplated litigation”—acted
as “legal advisor, not as ‘claims adjustors, claims process supervisors, or claims investigation
monitor[s]’ (citation omitted)).
                                                   4
        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 5 of 16



protection of the attorney-client privilege simply because they involve an insurance claim.”

(emphasis in original) (quoting Evanston Ins. Co. v. Oea, Inc., Misc. M8-85 (CM), 2006 WL

1192737, at *4 (S.D.N.Y. May 4, 2006) (related case No. 02-1505-DFL-PAN (E.D. Cal.)). If the

attorney is investigating the claim, no privilege applies because “[a]n insurer cannot shield such

documents from discovery by using the same lawyer to handle the coverage decision and any

ensuing coverage litigation.” Evanston Ins. Co., 2006 WL 1192737, at *4.

       B.      Work Product Doctrine

       Unlike the attorney-client privilege, the work product doctrine is governed by federal law

in federal court actions. In re Residential Capital, LLC, 575 B.R. at 42. For the work product

doctrine to apply, the material at issue “must be (1) documents or tangible things, (2) that were

prepared in anticipation of litigation, and (3) were prepared by or for a party, or by or for his

representative.” Weber, 2003 WL 161340, at *3. For a court considering whether a document

was created in anticipation of litigation, the main question is whether the document was prepared

“because of the prospect of litigation.” Id. (emphasis in original) (quoting United States v.

Adlman, 134 F.3d 1194, 1202 (2d Cir. 1998)); see also Stephenson Equity Co. v. Credit

Bancorp., Ltd., No. 99 Civ. 11395 (RWS), 2002 WL 59418, at *2 (S.D.N.Y. Jan. 16, 2002).

“[D]ocuments that were prepared in the ordinary course of business or that ‘would have been

created in essentially similar form irrespective of the litigation’ are not protected by the work

product doctrine.’” Weber, 2003 WL 161340, at *3 (quoting Adlman, 134 F.3d at 1202).

However, “a document prepared in anticipation of litigation that also serves an ordinary business

purpose is not deprived of work-product doctrine protection.” In re Residential Capital, LLC,

575 B.R. at 42.

       The application of this doctrine in the insurance context is “particularly troublesome

because it is the routine business of insurance companies to investigate and evaluate claims[.]”
                                                  5
        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 6 of 16



Mt. Vernon Fire Ins. Co. v. Try 3 Bldg. Servs., Inc., No. 96 Civ. 5590 (MJL) (HBP),

1998 WL 729735, at *5 (S.D.N.Y. Oct. 16, 1998); see also In re Residential Capital, LLC,

575 B.R. at 42–43. Some courts have applied a presumption that reports prepared before a

coverage decision are not protected by the work product doctrine, see Mt. Vernon Fire Ins. Co.,

1998 WL 729735, at *6 (collecting cases), while holding that “[t]his presumption may be

rebutted by the insurer if it demonstrates with specific competent proof that it possessed a

‘resolve to litigate’ when the documents were created.” In re Residential Capital, LLC, 575 B.R.

at 43 (quoting AIU Ins. Co. v. TIG Ins. Co., No. 07 Civ. 7052 (SHS) (HBP), 2008 WL 4067437,

at *12 (S.D.N.Y. Aug. 28, 2008)). Other courts, instead of employing that presumption, “have

adopted a more flexible case-by-case approach.” Mt. Vernon Fire Ins. Co., 1998 WL 729735, at

*7 (collecting cases). Such an approach is fact-specific. Evanston Ins. Co., 2006 WL 1192737,

at *4 (“When an investigation conducted by counsel crosses the line from business-centered (and

unprotected) to litigation-centered is question of fact that must be determined on a case-by-case

basis.”). Under both approaches, relevant—although not dispositive—factors that help indicate

anticipation of litigation include the date the insurance company hired a law firm, the date a

reservation of rights letter was issued, and the date the claim was denied. See In re Residential

Capital, LLC, 575 B.R. at 43–44.

II.    Application

       The Court’s review covered a large volume of disputed documents. For most, HCC

invokes attorney-client privilege. For a few, HCC also invokes work product protection. The

Court first addresses its general framework for determining whether a document in this case is

properly classified as privileged, and then addresses individual documents.




                                                 6
        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 7 of 16



       A.      General Framework

       In applying the attorney-client privilege here, the Court must determine whether Vogrin

Frimet was primarily investigating Roc Nation’s claim or providing HCC with legal advice. See

State Farm Mut. Auto. Ins. Co., 2020 WL 729775, at *3. It is possible for attorneys to play both

roles. For example, in In re Residential Capital, the Bankruptcy Court held that counsel for the

insurance company there “wore two hats: that of a claims handler and legal counsel.” 575 B.R.

at 37. Counsel performed some claims handling functions, but also performed claims analysis,

advised on potential coverage issues, supplied legal advice, and provided a recommendation—

without making the ultimate decision—on the final claim determination. See id. at 38–39. As a

result, the court held that certain documents had both privileged and non-privileged components.

See id. at 41. For example, it held that factual and historical information reflecting claims

processing should be disclosed, while other discussion of legal issues—including case citations,

statutes, the potential applicability of exclusions and defenses, and facts about the policy

alongside legal analysis—were privileged. See id.

       The Court’s in camera review reveals that Vogrin Frimet similarly was, at various times,

serving both roles: Its attorneys both investigated Roc Nation’s claim and provided legal advice

to HCC. Some documents, or portions of documents, reflect attempts to gather facts about the

claim or provide a recitation of the investigation’s facts. Other documents are communications

that predominantly provide legal advice, including references to legal strategy, legal doctrine,

case law, and settlement. The legal character of this second category of communications is

supported by the timing of HCC’s hiring of Vogrin Frimet—four months after Feldstein’s death

and Roc Nation’s subsequent claim, see RN Letter at 1–2—which suggests that HCC considered

litigation a real possibility and was, at least in part, seeking Vogrin Frimet’s advice in defending

a potential legal claim.
                                                 7
        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 8 of 16



        As a result, the Court has used the following general principles when conducting its

document-by-document analysis:

        First, HCC must disclose documents relating to the claims investigation, including those

drafted by Vogrin Frimet that reflect its role as investigator of facts or that reflect the results of

the firm’s factual investigation. Such documents include, for example, draft emails to Roc

Nation and others asking for claim information or assessments of the claim. It also includes the

factual sections of legal memoranda.

        Second, HCC need not disclose documents that contain communications made for the

purpose of providing legal advice. As mentioned above, communications in this category

include discussions of legal strategy, legal doctrine, case law, and settlement strategy.

Communications to facilitate the giving of legal advice, e.g., emails that schedule meetings, are

also properly withheld.

        Third, HCC must disclose documents that were authored by, signed by, or shared in some

way with Roc Nation. Cf. Kingsway Fin. Servs, Inc. v. Pricewaterhouse-Coopers LLP,

No. 03 Civ 5560 (TMB) (HBP), 2007 WL 1837133, at *2 (S.D.N.Y. June 27, 2000) (collecting

cases for settled proposition that attorney-client privilege is waived through disclosure to a third

party, including adversary). This includes email communications with Roc Nation.

        Fourth, HCC must disclose email attachments—even if attached to a privileged email—if

the attachments do not themselves contain or refer to legal advice. See, e.g., Scott v. Chipotle

Mexican Grill, Inc., 94 F. Supp. 3d 585, 599–600 (S.D.N.Y. 2015) (allowing party to withhold

emails and attachments as privileged because they referred to legal advice); ACE Sec. Corp. v.

DB Structured Prods., Inc., 40 N.Y.S.3d 723, 732–33 (Sup. Ct., N.Y. Cty. 2016) (explaining that




                                                   8
        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 9 of 16



attachments are not automatically privileged and requiring production of business records

attached to privileged emails).

       Fifth, HCC need not disclose documents that are not responsive to Roc Nation’s requests.

       B.      Individual Document Review

       Next, the Court applies the above principles to the documents reviewed in camera. The

documents fall into three categories: (1) documents, or portions of documents, that are privileged

and have been properly withheld by HCC, in whole or in part; (2) documents that are not

privileged and must be disclosed to Roc Nation; and (3) documents that the Court declines, at

this time, to address.

               1.        Documents Properly Withheld by HCC, in Whole or in Part

                         a.    Documents Properly Withheld in Full

       TMHCC 000796–798; TMHCC 000902–906; TMHCC 000911–913; TMHCC

000914–918; TMHCC 000919–926; TMHCC 000927–933; TMHCC 000934–942; TMHCC

000961–962; TMHCC 000963–970; TMHCC 00971–977 –– These documents are the initial

email chain between HCC and Vogrin Frimet related to Roc Nation’s claim, in which HCC first

sought Vogrin Frimet’s assistance with the claim. The parties set up a time to meet and

discussed legal issues arising from that first meeting. HCC has properly invoked attorney-client

privilege to protect these documents.

       TMHCC 1056 –– This email from Vogrin Frimet to HCC inquiring about a legal issue is

properly withheld.

       TMHCC 1057–1061 –– HCC produced a redacted version of this email chain that

disclosed emails sent from Roc Nation and from MDD, the forensic accountants employed by

HCC to investigate Roc Nation’s claim, to HCC. HCC appropriately withheld emails between

Vogrin Frimet and HCC raising legal issues.

                                                9
        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 10 of 16



       TMHCC 001201–1203; TMHCC 001204–1206; TMHCC 001210–1211; TMHCC

001280–1284; TMHCC 001285–1288; TMHCC 001289–1292; TMHCC 001363–1368 –– These

emails between Vogrin Frimet and HCC coordinate a time to discuss communications received

from Roc Nation. These emails are protected by the attorney-client privilege.

       TMHCC 001372–1376 –– HCC provided a redacted version of this email chain,

disclosing emails between Vogrin Frimet and Roc Nation and redacting emails between Vogrin

Frimet and HCC. The redacted portions relate to legal advice and are appropriately redacted.

       TMHCC 001445–1448 –– Vogrin Frimet sent this draft correspondence to HCC for

HCC’s approval. HCC properly invokes attorney-client privilege, as the document raises legal

issues and is of a legal character.

       TMHCC 001449–1453; TMHCC 001454–1458 ––This is an email chain between Vogrin

Frimet and HCC, in which Vogrin Frimet addresses legal issues raised by HCC. It is properly

withheld.

       TMHCC 001463–1464; TMHCC 001465–1474 –– These documents relate to

correspondence that Vogrin Frimet drafted and sent to HCC for approval. They are privileged,

as the draft correspondence includes Vogrin Frimet’s legal analysis and addresses the prospect of

settlement.

       TMHCC 001475–1477 –– This is an email chain between Vogrin Frimet and HCC that

coordinates a time to talk and raises potential legal and settlement-related issues. The emails are

protected by the attorney-client privilege.

       TMHCC 001478–1483; TMHCC 001484–1488 –– In this email chain, Vogrin Frimet

advises HCC as to a variety of legal issues raised by HCC and proposes draft correspondence for

HCC’s review. These documents are properly withheld.



                                                10
        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 11 of 16



        TMHCC 001494–1498; TMHCC 001499–1502; TMHCC 001508–1512; TMHCC

001552–1555; TMHCC 001556; TMHCC 001557; TMHCC 001567–1572; TMHCC

001573–1578; TMHCC 001579–1583; TMHCC 001584–1586; TMHCC 001623–1625 –– These

are internal HCC emails that HCC provided to Roc Nation in redacted form. The redactions are

appropriate, as the redacted portions incorporate advice from Vogrin Frimet and address

settlement.

        TMHCC 001503; TMHCC 001506; TMHCC 001507; TMHCC 001513; TMHCC

001516; TMHCC 001517; TMHCC 001518; TMHCC 001558; TMHCC 001561; TMHCC

001562; TMHCC 001563; TMHCC 001564; TMHCC 001565; TMHCC 001566 –– These emails

contain Vogrin Frimet’s wire information. HCC appropriately withheld these documents as

unrelated to Roc Nation’s requests.

        TMHCC 001703–1704; TMHCC 001705–1750; TMHCC 001751–1752; TMHCC

001753–1754; TMHCC 001755–1801; TMHCC 001802; TMHCC 001803–1849 –– These

documents relate to correspondence drafted by Vogrin Frimet and sent to HCC for review and

approval. The documents involve legal strategy and settlement, and are covered by the attorney-

client privilege.

                       b.      Documents Requiring Redactions

        TMHCC 001002; TMHCC 001003–1034 –– These documents relate to a Vogrim Frimet

memorandum to HCC. HCC invokes the attorney-client privilege, which protects the documents

only in part. The Court orders HCC to produce a redacted version of the document beginning at

TMHCC 001003, disclosing TMHCC 001003 through the top half of TMHCC 001019

(pp. 1–17), which contains the memorandum’s recitation of the facts related to the claim

investigation. The remainder of the document is properly withheld, as it contains discussion of

case law, legal analysis, and legal strategy.
                                                11
       Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 12 of 16



       TMHCC 001420–1421; TMHCC 001422–1444 –– These documents relate to a second

Vogrin Frimet memorandum to HCC. HCC invokes the attorney-client privilege, which again

protects only portions of the memorandum. The Court thus orders HCC to provide Roc Nation

with a redacted version of the document beginning at TMHCC 001422, disclosing TMHCC

001422 through the top portion of TMHCC 001435 (pp. 1–14). These sections are not privileged

because they contain facts related to Roc Nation’s claim and HCC’s investigation of that claim.

The remainder of the document contains Vogrin Frimet’s legal analysis and is privileged.

       TMHCC 001634–1642; TMHCC 001643–1649; TMHCC 001650–1655; TMHCC

001656–1662; TMHCC 001663–1668; TMHCC 001679–1691; TMHCC 001692–1702 –– These

email chains relate to settlement discussions and strategy. Although attorney-client privilege

protects the emails between Vogrin Frimet and HCC, the earlier emails in this chain between

Vogrin Frimet and Roc Nation’s counsel are not privileged. The Court therefore orders HCC to

produce redacted versions of each of these documents, unredacting the portions of the documents

containing emails between Vogrin Frimet and Roc Nation’s counsel (e.g., in the document

beginning at TMHCC 001679, HCC should disclose TMHCC 001683–1691, but may redact

TMHCC 001679–1682).

               2.     Documents HCC Must Disclose

       TMHCC 000799–828; TMHCC 001587–1616 –– These identical documents are details

of the insurance policy provided by Bretton Woods, the insurance broker. The policy documents

were attached to emails that HCC claims are privileged, but the underlying account of the policy

is not privileged, even if has been provided to an attorney. HCC must therefore disclose these

documents.

       TMHC 000829–865 –– This document, attached to a privileged email, is the purchase

agreement signed by Roc Nation, CAM, and Feldstein. Roc Nation has seen this signed
                                               12
        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 13 of 16



agreement, and the agreement is not privileged simply by being attached to a privileged email.

HCC must disclose the purchase agreement.

       TMHCC 000866–899 –– This email attachment is Feldstein’s autopsy report, which

contains facts that do not become privileged because they are provided to an attorney. HCC

must disclose the autopsy report.

       TMHCC 001044–1045; TMHCC 001046–1048; TMHCC 001049–1050; TMHCC

001051–1053; TMHCC 001054 –– These documents relate to Vogrin Frimet’s request of a

doctor to review Feldstein’s autopsy report and provide an opinion on Roc Nation’s claim. HCC

and Vogrin Frimet engaged in these communications with the doctor to gather facts to assess the

claim. HCC invokes the attorney-client privilege as to all of the documents and the work

product doctrine as to some (TMHCC 001049–1050; TMHCC 001051–1053). The

attorney-client privilege, however, does not protect these communications because they relate to

claims investigation. Cf. Congregation BNEI Luzer Inc., 2004 WL 2609570, at *2

(communication from attorney to private investigator asking for further investigation not

privileged). And the work product doctrine does not apply because HCC did not meet its burden

of showing these communications were made in anticipation of litigation. The primary purpose

of these communications appears to have been obtaining a doctor’s report to help assess the

claim. And these communications were sent on May 10 and 11, 2018, just a week after HCC

issued its reservation of rights letter and four months before it issued a denial of the claim. See

id. (documents created before draft denial letter were not created in anticipation of litigation).

       TMHCC 001062–1063; TMHCC 001064; TMHCC 001065–1066; TMHCC

001067–1080; TMHCC 001081–1083; TMHCC 001084–1109; TMHCC 001212–1213 –– These

email attachments are Roc Nation’s responses to requests for information from HCC, sent to



                                                 13
        Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 14 of 16



MDD (HCC’s forensic accountants) and forwarded to Vogrin Frimet, or sent directly to HCC.

These requests for information came from Roc Nation and therefore are not privileged.

       TMHCC 001214–1239; TMHCC 001240–1279 –– These documents, attached to a

privileged email, are agreements authored by CAM and Feldstein and thus are not privileged.

       TMHCC 001368; TMHCC 001369–1371 –– These documents relate to a letter drafted by

Vogrin Frimet to send to Roc Nation, requesting that Roc Nation disclose additional information

about their insurance claim. Vogrin Frimet drafted the letter in its investigative role, and

therefore HCC must disclose the documents.

       TMHCC 001377–1382; TMHCC 001383–1388; TMHCC 001389–1394; TMHCC

001395–1414; TMHCC 001415–1419 –– These email attachments are documents sent from Roc

Nation to Vogrin Frimet in response to a Vogrin Frimet letter requesting more information about

the claim. These documents are not privileged for two reasons. First, they are in Vogrin

Frimet’s custody on account of its factual investigation, which the Court attributes to the firm’s

non-privileged role with respect with claims assessment. Second, they were created by Roc

Nation, HCC’s adversary.

       TMHCC 001489; TMHCC 1490 –– These documents, attached to a privileged email, are

notes and a spreadsheet from MDD, the forensic accountants, related to Roc Nation’s claim.

They contain some of the results of the claims investigation and thus cannot be privileged.

Further, MDD accountants are not attorneys and therefore their documents, even if provided to

Vogrin Frimet, are not covered by the attorney-client privilege. See Weber, 2003 WL 161340,

at *11 (letter to law firm from investigators hired by insurance company not covered by

attorney-client privilege).




                                                 14
       Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 15 of 16



       TMHCC 001504–1505; TMHCC 001514–1515; TMHCC 001559–1560 –– This letter,

attached to various emails, was sent from Roc Nation to Vogrin Frimet, agreeing to accept an

interim payment from HCC and to meet to discuss settlement of the claim. Because this letter

originates with Roc Nation, it is not privileged.

       TMHCC 001617–1618; TMHCC 001619 –– HCC purportedly provided Roc Nation with

redacted versions of these documents, related to a large loss report for the claim that was

generated by HCC. HCC provided the Court with a “redacted” version of TMHCC

001617–1618 that contained no redactions, and failed to provide any redacted version of

TMHCC 001619. HCC claims that the large loss report is protected by attorney-client privilege,

not responsive to Roc Nation’s demands, and contains confidential business information. The

Court disagrees. The large loss report was created by HCC, contains results of its claims

investigation, and is not a communication made for the purpose of obtaining legal advice.

Further, a loss report related to Roc Nation’s claims is responsive to plaintiff’s document

demands. The Court does not view these documents as containing information that HCC should

redact and thus orders HCC to produce the documents in full.

               3.      Documents the Court Declines to Address

       TMHCC 00978–986; TMHCC 001035–1043 –– These two documents are part of

Appendix B in Roc Nation’s discovery letter. See RN Letter at 4. Appendix B contains

documents in HCC’s privilege log that are listed as privileged, but as to which the privilege log

errantly lacks an attorney recipient or sender. Because the Court ordered HCC to produce tightly

redacted versions of the documents in Appendix B, Dkt. 110 at 3, it declines, at this time, to

determine whether HCC should be required to produce these documents in full.




                                                    15
          Case 1:19-cv-00554-PAE Document 115 Filed 04/24/20 Page 16 of 16



                                          CONCLUSION

          For the foregoing reasons, and in the manner detailed above, the Court has resolved the

above disputes regarding HCC’s privilege claims. The Court orders HCC to produce, forthwith,

full or redacted versions, as indicated, for documents that that the Court has held not protected in

full by the attorney-client privilege.

          This opinion resolves the parties’ most recent discovery dispute. The Court expects that

this will be the last time counsel will call upon the Court to resolve discovery or other

non-substantive disputes. The Court has been struck and disappointed by the uncommonly high

level of discord and distrust among counsel in this case and by counsels’ evident inability to

work fruitfully together. Retained counsel in the vast majority of other cases before the Court,

on its civil and criminal dockets, are capable of resolving matters relating to discovery and

scheduling and the like without the need to seek judicial resolution on the scale and with the

acrimony reflected here. The Court is constrained again to admonish counsel to strive to achieve

the level of professionalism and collegiality which the Court and the bar in this District rightly

expect.

          SO ORDERED.
                                                              
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: April 24, 2020
       New York, New York




                                                 16
